DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to communication filed on 1/5/2022.
Claims 1-19 are pending. Claims 1 and 8 are the base independent claims.
Claims 16-19 are newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2022 was filed before the mailing date of the instant Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Amendment
Regarding claim 1, Applicant files arguments: see page 6, “accordingly, the fault detected in Ng is with the ‘WLAN Access Network 1101’ and of with the ‘MAG (WLAN) 232’… ‘MAG (WLAN) 232’ must seemingly remain operational (and therefore not have a fault…”
--In response, the arguments have been fully considered but they are not persuasive.  Examiner clarifies that the claimed limitation is “a fault associated with the non-cellular network gateway.” Neither the claim language nor its specification indicates the “fault” is a specific hardware problem of the “non-cellular network gateway” that may prevent a fault notification to be generated.  In fact, Applicant’s disclosure (US 
Applicant extends the arguments in page 7: “…The processing of the kind disclosed in Ng and Dumov is acknowledged in the present specification as being purely conventional…For example, the present specification states the following: ‘the conventional UE 9 behaviour is to only consider the WLAN quality strength and not the overall link to the remote resource…’ In this way, the invention of claim 1 may achieve an advantageous outcome that Ng and Dumov cannot - preventing a UE from being stuck on a non-operational VoWiFi service when a WLAN is operational, but a ‘non-cellular network gateway’ utilized by said VoWiFi service is not operational…”
--In response, the arguments have been fully considered but they are not persuasive.  Examiner respectfully disagrees that Ng or Dumov is conventional and only considers the WLAN quality strength.  In comparison, Ng may detect various events, not just signal strength, of the WLAN connections 242 that is handled by MAG (WLAN) 232 (see Ng, par 114) and Dumov may detect a fault in the wireless router without mentioning the quality strength at all (see Dumov, par 8).  Thus, nothing from the references prevents detection of the broadly claimed “fault” as in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11, 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US 2012/0063428) in view of Dumov et al (US 2010/0008218).
Regarding claim 1, Ng discloses a method of operating a packet data anchor (fig. 18; e.g. LMA/HA 220) in a cellular network (fig. 18 & LMM domain 210) located in a data path (fig. 18; e.g. link 1109) between a user device (fig. 18; MN 200) and a voice service associated with the cellular network (fig. 18; e.g. PDN 1106), the user device having a cellular network interface (par 22; e.g. 3GPP interface IF1) and a wireless local area network interface (fig. 19; e.g. WLAN interface IF2) and connected to the voice service via a wireless local area network data path (fig. 18; e.g. link 1108) including a wireless local area network (fig. 18; e.g. WLAN access network 1101) and a non-cellular network gateway of the cellular network (fig. 18; e.g. MAG (WLAN) 232), and the user device being further operable to access the voice service via a cellular network fig. 18; e.g. link 1107) including a cellular radio access network (fig. 18; e.g. 3G access network 1100), the method comprising:
receiving a notification that a fault associated with the non-cellular network gateway has occurred (fig. 19 & par 177; in one embodiment, MAG (WLAN) 232 detects the disconnection and transmits to the LMA/HA 220 a registration delete PBU message 1204);
notifying the user device to access the voice service, said access to be performed via the cellular network path (par 177-179; e.g. the LMA/HA 220 transmits a downlink notification message 1207, which causes MME makes the MN 200 to transmit a service request message; hence reads on the notifying MN 200 to access the voice service); and
transferring voice registration (par 177-179; e.g. in-advance registration filter rule being activated) and voice data packets between the user device and the voice service via the cellular network path (par 179; e.g. the MN 200 receives an audio data packet 1208).
Although Ng discloses a local mobility anchor or a home agent for receiving a fault detection associated with the non-cellular network gateway, Ng does not explicitly disclose a packet data gateway in a cellular network for receiving the fault detection.
However, it is obvious in view of Dumov:
Dumov discloses, in par 9, 12 & fig. 1, such that the fault detection or termination message is received at BTS130 which is a mobile network equipment 
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Dumov with the electronic system of Ng. One is motivated as such to improve network utilization (Dumov, par 16).

Regarding claims 2 and 9, Ng discloses:
 notifying the voice service of occurrence of the fault (par 169; e.g. disconnection event related to audio flow)

Regarding claims 3 and 10, Ng discloses:
notifying that a data link to the user device is not functional is received from the non-cellular network gateway (fig. 19 & par 177; in one embodiment, MAG (WLAN) 232 detects the disconnection and transmits to the LMA/HA 220 a registration delete PBU message 1204; also par 116).

Regarding claim 4, Ng discloses:
the notification that a fault associated with the non-cellular network gateway has occurred is received by the cellular network (par 177-179; e.g. the LMA/HA 220 transmits a downlink notification message 1207 to MAG 3GPP in response to the disconnection; hence obviously the notification is received by the cellular network).

Regarding claims 5 and 11, Ng discloses:
wherein a fault in the non-cellular network gateway is detected, preferably by the user device, a wireless local area network access point or by an Internet Service provider (par 146; e.g. MN 200 can immediately detect the switching event).

Regarding claim 7, Ng discloses:
wherein the transferring of the voice registration and voice data packets is performed only via the cellular network path (par 177-179; e.g. the LMA/HA 220 transmits audio data 1026 and a downlink notification message 1207 towards MN 200 in response to the disconnection of non-cellular network path; hence obviously using only the cellular network path).

Regarding claim 13, Ng discloses:
a computer-readable storage medium comprising instructions that when executed by a processor associated with a telecommunication network, causing the telecommunications network to perform the method according to claim 1 (par 207).

Regarding claims 18 and 19, Ng discloses:
par 162; e.g. when the MN 200 then loses connectivity via the unstable WLAN access, the connection via the stable 3GPP access is switched to active mode).

Claims 6, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US 2012/0063428) in view of Dumov et al (US 2010/0008218) in view of Enomoto et al (US 2018/0167854).
Regarding claims 6 and 12, the combination discloses the subject matter in claims 1 and 8, without explicitly discloses:
wherein the user device is notified by establishing a new data path / a new bearer data link form a packet data network, and preferably the cellular network, to the user device.
However, Enomoto disclose:
wherein the user device is notified by establishing a new data path / a new bearer data link form a packet data network to the user device (par 650, 652; e.g. for a newly established PDN connection, the eNB 20B includes the PDN connection permission notification in the RRC connection reconfiguration notification to the UE 10; hence UE is notified about the new connection; wherein the new connection is also established from the PDN 90 to UE 10, see fig. 6 and fig. 7).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Enomoto, par 270).

Regarding claims 14 and 15, Enomoto discloses:
wherein the user device is notified by establishing the new data path / the new bearer data link from the packet data network, and from the cellular network, to the user device (par 57; e.g. the PDN connection procedure is established from PDN 90 and from mobile communication network 5 to the UE 10).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US 2012/0063428) in view of Dumov et al (US 2010/0008218) in view of Deshpande et al (US 2009/0257361).
Regarding claims 16 and 17, the combination discloses the subject matter in claims 1 and 8, without explicitly discloses:
wherein the fault is identified by the packet data gateway in the cellular network, and the notifying of the user device to access the voice service is provided through the packet data gateway in the cellular network.
However, Deshpande discloses:
wherein the fault (par 65; e.g. deterioration associated with AP 506 and backhaul 508) is identified by the packet data gateway in the cellular network (fig. 5 & par 65; e.g. deterioration is determined by PQMF at PDG 502 for initiating handoff), and the notifying of the user device to access the par 9; e.g. voice call) is provided through the packet data gateway in the cellular network (par 62; e.g. VoIP service provider may support ICMP procedure at the PDG/PDIF; also see par 66).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Deshpande with the electronic system of Ng and Dumov. One is motivated as such to provide a network-controlled approach to initiate and detect the quality (Deshpande, par 53).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619